Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 13-16 and 21-27 in the reply filed on 06/01/2022 is acknowledged.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “R2O in the range from about 0 to about 33”, while later defining R2O as “R2O comprises one or more of Na2O, Li2O, and K2O”. The definition of R2O is unclear; one possible interpretation is that R2O is any one of Na2O, Li2O, and K2O. Another possible definition of R2O is that R2O is the sum of all Na2O, Li2O, and K2O. For the purposes of examination, R2O will be interpreted as meaning the sum of all Na2O, Li2O, and K2O unless further clarified by Applicant during the course of prosecution. Appropriate action is required. 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flannery et al. (US4309219, hereinafter referred to as Flannery).
Regarding claim 13, Flannery discloses an aluminosilicate glass (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising silica and alumina, which Examiner notes correlates with an aluminosilicate glass) precursor comprising a composition, in mol%, comprising: SiO2 in the range from about 45 to about 75 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 63.02 wt.% SiO2, which is about 73.82 mol% SiO2); Al2O3 in the range from about 4 to about 25 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 8.82 wt.% Al2O3, which is about 6.09 mol% Al2O3); P2O5 in the range from about 0 to about 10 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 4.1 wt% P2O5, which is about 2.03 mol% P2O5); MgO in the range from about 0 to about 8 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 0% MgO); R2O in the range from about 0 to about 33 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 4.02 wt.% Na2O, which is about 4.57 mol% Na2O, and 3.12 wt.% K2O, which is about 2.33 mol.% K2O, for a combined R2O value of 4.57+2.33 = about 6.9 mol% R2O); ZnO in the range from about 0 to about 8 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 0% ZnO); ZrO2 in the range from about 0 to about 4 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 0% ZrO2); TiO2 in the range from about 0.5 to about 12 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 0.58 wt.% TiO2, which is about 0.51 mol% TiO2); and B2O3 in the range from about 0 to about 12 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 7.53 wt.% B2O3, which is about 7.61 mol% B2O3); wherein R2O comprises one or more of Na2O, Li2O and K2O.
Regarding claim 14, Flannery discloses the composition comprises, in mol%, Li2O in the range from about 0 to about 12 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 0% Li2O); Na2O in the range from about 4 to about 20 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 4.02 wt.% Na2O, which is about 4.57 mol% Na2O); and K2O in the range from about 0 to about 2 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 3.12 wt.% K2O, which is about 2.33 mol.% K2O. Examiner notes that 2.33 mol% K2O is about 2 mol% K2O when accounting for the claimed significant figures). 
Regarding claim 21, Flannery discloses (R2O-Al2O3) is in the range from about -4 to about 4 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 8.82 wt.% Al2O3, which is about 6.09 mol% Al2O3, and 6.9 mol% R2O as discussed above, for an R2O-Al2O3 value of 6.09-8.82= -2.73).
Regarding claim 22, Flannery discloses the composition comprises, in mol%, Li2O in the range from about 0 to about 12 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 0% Li2O).
Regarding claim 23, Flannery discloses the composition comprises, in mol%, Na2O in the range from about 4 to about 20 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 4.02 wt.% Na2O, which is about 4.57 mol% Na2O).
Regarding claim 24, Flannery discloses the composition comprises, in mol%, K2O in the range from about 0 to about 2 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 3.12 wt.% K2O, which is about 2.33 mol.% K2O. Examiner notes that 2.33 mol% K2O is about 2 mol% K2O when accounting for the claimed significant figures).
Regarding claim 25, Flannery discloses the composition comprises, in mol%, B2O3 in the range from about 2 to about 10 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 7.53 wt.% B2O3, which is about 7.61 mol% B2O3).
Regarding claim 26, Flannery discloses the composition comprises, in mol%, P2O5 in the range from about 0.1 to about 10 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 4.1 wt% P2O5, which is about 2.03 mol% P2O5).
Regarding claim 27 Flannery discloses the composition comprises, in mol%, B2O3 in the range from about 2 to about 10, and P2O5 in the range from about 0.1 to about 10 (see Flannery at Table 1, Example 20, disclosing an example of a glass comprising 7.53 wt.% B2O3, which is about 7.61 mol% B2O3 and 4.1 wt% P2O5, which is about 2.03 mol% P2O5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flannery et al. (US4309219, hereinafter referred to as Flannery).
Regarding claim 15, while Flannery does not explicitly disclose the composition exhibits a liquidus viscosity of about 10 kilopoise (kP) or greater, this is a property inherent to the composition, and the composition disclosed by Flannery is sufficiently similar to the instantly claimed composition as discussed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 16, while Flannery does not explicitly disclose the composition exhibits a liquidus temperature of less than about 1400°C, this is a property inherent to the composition, and the composition disclosed by Flannery is sufficiently similar to the instantly claimed composition as discussed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731